UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 20-1697


ANTHONY G. BRYANT,

              Plaintiff - Appellant,

         v.

US ARMY CORPS OF ENGINEERS; CHARLESTON DEPARTMENT OF
DEFENSE; CITY OF CHARLESTON MAYOR; CHAIRMAN OF PUBLIC
SAFETY; COMMITTEE CITY OF CHARLESTON,

              Defendants - Appellees.



                                No. 20-1698


ANTHONY G. BRYANT,

              Plaintiff - Appellant,

         v.

US ARMY CORPS OF ENGINEERS; CITY OF CHARLESTON,

              Defendants - Appellees.



                                No. 20-1699


ANTHONY G. BRYANT,
                   Plaintiff - Appellant,

             v.

US ATTORNEY OF SOUTH CAROLINA; HOUSING & URBAN
DEVELOPMENT; GOVERNOR OF SOUTH CAROLINA; FEDERAL DEPOSIT
INSURANCE CORP.,

                   Defendants - Appellees.



                                     No. 20-1700


ANTHONY G. BRYANT,

                   Plaintiff - Appellant,

             v.

CITY OF CHARLESTON POLICE DEPARTMENT; CITY OF CHARLESTON
HOUSING AUTHORITY; US MARSHALS,

                   Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:20-cv-01822-MBS-MGB;
2:20-cv-01815-MBS-MGB; 2:20-cv-01994-MBS-MGB; 2:20-cv-01821-MBS-MGB)


Submitted: September 24, 2020                          Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.



                                            2
Anthony G. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       In these consolidated appeals, Anthony G. Bryant seeks to appeal the district court’s

orders requiring him to pay the full filing fees in these four civil actions. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The orders Bryant seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the

appeals for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             4